Ford, Judge:
The appeal listed above has been submitted for decision upon an oral stipulation to the effect that the price at which merchandise such as or similar to that covered by the above appeal was freely offered for sale in the usual wholesale quantity in the ordinary course of trade in the principal market of the country of exportation for home consumption was $8 per rafter, less 10 per centum, and that the price for exportation was not higher.
Accepting this stipulation as a statement of fact, I find the proper foreign value of the involved merchandise to be $8 per rafter, less 10 per centum. Judgment will be rendered accordingly.